   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 1 of 25




                      UNITED STATES DISTRICT COURT

     FOR THE EASTERN DISTRICT OF THE STATE OF LOUISIANA

Zepporiah Edmonds                     CIVIL ACTION No.          16 cv 00298


VERSUS                                JUDGE:                    Lemelle


City of New Orleans,                  MAGISTRATE:
Mark D. Jernigan and
Linda Copeland


 Plaintiff’s Updated Memorandum in Support of her Motion seeking
 Reconsideration, Review, Relief and Reversal of this Court’s earlier
    June 19, 2017 ruling dismissing Plaintiff’s Claims, filed here
             Pursuant to recent Court Order, Rec. Doc. 128

      Now Into Court comes Plaintiff, ZEPPORIAH EDMONDS, who files her reduced

Memorandum in Support of her Rule 59 (a)(1)(B) Motion For New Trial/ Rule 60 Motion

for Relief, seeking reconsideration of this Court’s June 19, 2017 ruling dismissing all of

Plaintiff’s claims. This motion is filed pursuant to Court Orders of October 18, 2017,

instructing Petitioner to file this Motion to Reopen Case AFTER the conclusion of all

state court proceedings, that are now exhausted. Plaintiff files here again a reduced

Memorandum, within specified page limits, in response to the Court’s most recent

orders for same.

1. Since October 18, 2017, state law proceedings are completed as Appeal of

    plaintiff’s Termination was heard and ruled upon by the City of New Orleans Civil

    Service Commission (“CSC”). On September 5, 2017, the CSC held that Ms.




                                                                                        1
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 2 of 25




   Edmonds “did engage in misconduct” regarding the OIG investigation, but that “such

   misconduct did not warrant termination.” (Exh. #1) The CSC remanded the matter to

   a Hearing Examiner (“HE”) who actually conducted her nine-day trial of her

   Termination Appeal, HE for the appropriate level of discipline. The HE then

   concluded the Petitioner be assessed a one-day suspension.

2. On November 16, 2017, the Commission then rendered a second 2-1 decision (See

   Exh. #2). The CSC majority declined to follow the recommendation of the HE,

   favored the employer DPW/Landrieu Administration in holding that plaintiff engaged

   in “serious misconduct” and found “involuntary demotion to a lower classification” to

   be an appropriate penalty. The CSC also ordered DPW to reinstate Ms. Edmonds to

   the position of Assistant Parking Administrator “at a step that would result in no

   greater than a $3,000/yr. reduction in salary.”

3. Both Petitioner and DPW then appealed the decisions of the CSC to Louisiana

   Fourth Circuit Court of Appeal.

4. On December 5, 2018 the Louisiana Fourth Circuit Court of Appeal three-judge

   panel ruled unanimously in your Petitioner’s favor, holding that the CSC had

   committed “manifest error” and reversed the Involuntary Demotion of your

   Petitioner, in a total rebuke to defendants CITY OF NEW ORLEANS and DPW.

5. Petitioner’s Exhibits original to this Memorandum will be labeled simply “Exhibit #1,

   et seq.. Those only other Exhibits referred to here are earlier introduced Civil

   Service Appeal exhibits, listed as “CE Exh. #1, et seq., part of the Civil Service

   record referred to throughout this memorandum).




                                                                                      2
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 3 of 25




Argument for Reversal of This Court’s Previous Dismissal of the Petitioner’s
Claims via Dispositive Motions Granted.


        Petitioner respectfully asserts that there exist overwhelming evidence,

testimony, argument and law sufficient to restore her previously dismissed, and

previously inadequately presented and explained tort claims. Petitioner posits the

grounds for which this Court should reinstate each claim:



A. Proof of Petitioner’s Title VII Retaliatory Discharge Claim relative to the
Civil Rights Act of 1964 (42 U.S.C. § 2000e, et seq).


      Petitioner offers ample evidence necessary to provide grounds for proving that

her Termination was a Retaliatory Discharge, particularly in light of both the CSC, the

HE and the La. 4th Circuit eviscerating the defendants’ four alleged grounds for her

termination and ordering an immediate reinstatement of the plaintiff to her former

position. (Exh. #’s 1, 2 and 3), proving that the reasons provided by the defendant

employer were merely a pretext for that Retaliatory Discharge. Perhaps the most

pointed proof of her Retaliatory Discharge is the fact that she was first noticed of her

Termination Process (the required process of hearings, notices, etc.) by her employer

and immediate supervisor, defendant JERNIGAN, less than ONE DAY after she issued

and made public a report that she had authored criticizing the performance of the

favored vendor that was awarded the contract for “Curb Management” which created

the two-year long pattern of Hostile Work Environment that she was forced to endure

prior to her Termination Process beginning. The Petitioner’s original reports to the City’s

OIG, her reports of abuse of the Curb Management Contract process, the employer’s



                                                                                         3
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 4 of 25




subsequent mistreatment and denigration of her, despite her concerns and subsequent

EEOC     Complaints    claiming   Racial,   Hostile   Working   Environment     and   other

discriminations are absolutely those protected activities contemplated to be protected

under Title VII. The emphasis here on her complaints regarding the Curb Management

contract process are emphasized here in order to provide the “causation” between her

“protected activity”, and the adverse employment actions of her immediate superior,

defendant Jernigan (who we suspect but cannot prove performed these actions on

behalf of the Landrieu Administration) Her complaints about the Curb Management

contract led to the Petitioner’s immediate supervisor Jernigan’s unlawful reaction to

those complaints – the constant Harassment, an unexpectedly new and pervasive

Hostile Work Environment, Racially Disparate treatment and undue scrutiny compared

to peer-level White employee Linda Copeland, a gratuitously prosecutorial reaction to

her from the OIG simply for reporting unethical activity regarding the Curb Management

contract, the employer’s hardball-like failure to accommodate her ADA-recognized

disability, and her ultimate Termination on proven specious grounds by defendant

Jernigan.   The Curb Management Contract complaints by the Petitioner led to the

hostility and illegal treatment of the Petitioner in the workplace, which led to her filing

internal Grievance Complaints of July 13 and 15, 2015 whereupon she reports to

Jernigan that supervisors under her authority and that of Jernigan, have allowed

mandatory Ethics Training to become corrupted, and with the employer then wrongly

blamed upon her, thus increasing the illegal workplace harassment and hostility towards

her. In response, defendant Jernigan does nothing to discourage or stop the hostility

toward the plaintiff. Further, Jernigan then attempts unsuccessfully to recruit Petitioner’s



                                                                                          4
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 5 of 25




co-worker Sherida Emery to fabricate present damaging evidence against petitioner,

and Ms. Emery testified under oath to same in the CS Commission hearing on June 30,

2016 where she testified that the Petitioner did consistently instruct her to cooperate

with the OIG (Emery CSC Testimony, pgs. 105-122), that Jernigan attempted to coerce

Ms. Emery into lying about the Petitioner (Emery CSC Testimony, pgs. 123-131, and

164-167), and then Emery testified as to Linda Copeland’s harassment and retaliation

threats against both herself and the Petitioner regarding their refusal to illegally release

an impounded vehicle at Copeland’s demand (Emery CSC Testimony, pgs.135-146).

Under cross-examination Ms. Emery’s testimony remained steadfast (Emery CSC

Testimony, pgs. 147-164)

      Petitioner’s EEOC complaints are indeed “protected activity” under the Title VII,

but those complaints led to an even more progressively worsening workplace treatment

and her ultimate Wrongful Termination. As defendants almost never admit Retaliation,

the employee usually must prove it by circumstantial evidence. Here, the circumstantial

evidence is easy to see, including the four roundly rejected fabricated “grounds” for her

Termination that were engineered, made up, and promoted by defendant Jernigan in a

mission to remove the Petitioner and point to a full scale Retaliation and Retaliatory

Discharge of the Petitioner. Again, the Petitioner’s June, 2015 Report critical of the

Landrieu Administration’s choice of the Curb Management contract, is also “protected

activity”, the timing of that event providing evidence of “causation” of the employer first

putting Petitioner on notice of her termination process – two events a mere single day

apart. The facts that the Petitioner’s supervisor Jernigan made up four separate and

now-debunked “grounds” to terminate your Petitioner is prima facia evidence of



                                                                                          5
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 6 of 25




Retaliation. That the Landrieu Administration-aligned CSC does not find Retaliation, the

CSC ignores and misses evidence and testimony of the years 2014 and 2015 to come

up short of a full finding of Retaliation (an issue never before the Louisiana Fourth

Circuit Court), and further takes not into account the extended absence from the

workplace due to illness and multiple surgeries in 2012, 2013 and 2014 (Exh. #4,

Plaintiff’s Reply Brief Affidavit). The Petitioner here has provided the necessary

“protected activity”, the adverse employment action, and the hard circumstantial proof of

a causal link between her Termination and Retaliation..

      After the election of the Landrieu Administration in early 2010, a committee was

formed for the Curb Management Contract Selection.           Petitioner, as the Parking

Administrator, was also appointed the “Subject Matter Expert” to the Committee. From

the outset Petitioner found it concerning that the meetings seemed dominated by

Landrieu political appointees having no experience in Parking Management, and that

these persons, led by Landrieu political operative Allen Square, who seemed openly

determined to steer the contract and tailor the specifications of the bid to favor Duncan

Solutions, a company well known to parking professionals nationwide as having a sub-

par record of performance.

     In July, 2011, Petitioner was copied on an E-mail (CS Exh. 6) where the political

members of the committee were discussing meeting with Duncan Solutions to discuss

the contract, in clear violation of the Mayor’s Executive Order of June 3, 2010 regarding

the competitive bidding/procurement process. (CS Exh. 7). Then, in August of 2011,

she was noticed of a meeting regarding the Curb Management Contract Selection

Committee where ONLY Duncan Solutions would be discussed (CS Exh. 8), again in



                                                                                       6
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 7 of 25




violation of the Mayor’s Executive Order as well as other bid laws.         This pattern

continued for many months and at that point she made a verbal complaint to the Office

of Inspector General (“OIG”) via their Investigator Aaron Malone. On October 24, 2011,

the OIG copied Petitioner on their letter to Deputy Mayor Cedric Grant announcing their

office’s review of the “parking management contract”. (CS Exh. 9). It is telling that the

OIG’s response to the Petitioner’s complaint was for the OIG to issue to your Petitioner

a list of demands for documents with an immediate deadline, with the letter very terse,

accusatory, and prosecutorial in tone. (CS Exh. 29) Finally, it is telling that the OIG

copied only the Petitioner’s main two protagonists in the Curb Management contract

process – Allen Square and Andy Kopplin (who became involved in promoting Duncan

for the contract later in the process) – and no others.

       On March 19, 2012, Committee member Jorge Hernandez, a Parking Analyst

who worked often with Petitioner, sent his own memorandum (CS Exh. 9A)            to Mr.

Jernigan expressing severe misgivings as to the behavior of certain other committee

members, including Mr. Square, in suspecting that the outcome of the search committee

was pre-determined based upon the behavior of the members aligned with the Landrieu

Administration political appointees.

      During a June 18, 2012 Committee meeting, members were asked to fill out

forms evaluating the proposals made by the particular Curb Management Contract

bidders. Appellant, as the Subject Matter Expert, was to have her evaluations given

some weight in the determination of which bidders would be strongly considered. When

Petitioner issued a less than favorable evaluation to Duncan Solutions (CS Exh. 10),

Landrieu political operative Allen Square became visibly angry, and articulated that



                                                                                       7
    Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 8 of 25




aloud that he was unhappy with her.       At some point shortly thereafter, CAO Andy

Kopplin (second in command at City Hall to the Mayor) verbally informed Petitioner that

he was not happy with my performance as the Parking Administrator, and that her

performance was not to an “acceptable level”.        This occurred in year 2012 when

Petitioner’s Job Performance Ratings were “Excellent” (CS Exh. 2).

      Shortly thereafter, Landrieu operative and committee member Allen Square

verbally spread false rumors claiming that Petitioner was attempting to steer this

contract to another vendor other than Duncan Solutions. Petitioner expressed her

unhappiness with these attacks upon her integrity by Mr. Square in a June 1, 2012

memorandum sent by Petitioner to her immediate superior, Mr. Jernigan (CS Exh. 11).

Some time later, Mr. Jernigan verbally discussed these problems with Appellant,

informing her that “Andy Kopplin is driving that train”, and that the implication was that

Petitioner should avoid crossing Mr. Kopplin on the Curb Management contract, less

she lose that “battle”.

    On or about June 10 through 14, 2012, Appellant attended an out-of-town parking

conference held in Phoenix, Arizona involving parking management professionals in her

role as the head Parking Administrator for the City of New Orleans, attended by vendors

from different companies promoting or marketing different products to the different cities

and jurisdictions that have parking management.

       While Petitioner stood next to her husband JOHN EDMONDS, a Black male

approximately 60-70 years old, who she was acquainted with through these parking

conferences happily and loudly approached: “We’re coming to New Orleans. We’re

going to get the contract. It’s a done deal. Now, don’t look for me to do a lot of work



                                                                                        8
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 9 of 25




because I’m a retired grandfather, but I’ll be coming and working with them. We’re

getting that contract. It’s a done deal.” Petitioner was a bit taken aback and explained

to her husband that the man worked for a contract vendor (applicant) and claimed to

have a lock on a contract where the winning bidder had not even been decided or

awarded yet.    Petitioner’s husband, JOHN EDMONDS, was standing next to your

Petitioner and heard the entire conversation as it occurred. He attaches his sworn

Affidavit attesting to same (Exh. #5 – Affidavit of John Edmonds).

      On June 19, 2012, Petitioner and Jorge Hernandez, a Parking Operations Analyst

and a valuable assistant to Petitioner in the Parking Division, issued a joint report to

DPW head Mark Jernigan explaining to him the pricing/costs involved (“Pricing Matrix”)

for each of the bidders still being considered for the Curb Management Contract, as the

candidates were now down to three after withdrawals and elimination of many of the

original bidders. The memorandum (CS Exh. 12) explained in detail that the Duncan

Solutions bid and proposal was over $900,000.00 more costly to the City than the two

other remaining bids, as well as explaining how Duncan Solutions had received sub-par

evaluations for their performance in other cities.    Petitioner heard nothing from Mr.

Jernigan in response to this report.

      As Parking Administrator, it was Petitioner’s duty to the City and to her employees

to attempt to make this contract work for the Parking Division. Petitioner was in the

course of her duties as Parking Administrator compelled to issue honest evaluations of

the Duncan Solutions performance of the Curb Management contract. In a great many

areas, their performance of Duncan was substandard, expensive, and less than

productive. Appellant’s evaluations reflected that in February, 2015, (CS Exhs. 4, 5).



                                                                                         9
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 10 of 25




           On June 16, 2015, Petitioner forwarded a draft of a periodic evaluation for

Duncan Solutions revealing a very poor work performance (CS Exh. 5) to her immediate

superior, Mark Jernigan for his approval. On the very next day, June 17, 2015, Mr.

Jernigan hand delivered to your Petitioner a copy of a Report of Administrative

Investigation conducted by the OIG alleging Petitioner’s lack of cooperation with the

OIG offices and investigators (CS Exh. 5A). Petitioner immediately knew that the report

was a precursor to issued to the employer beginning the process of her Termination of

employment with the defendant CITY OF NEW ORLEANS, despite thirty years of

excellent service. On September 11, 2015, Petitioner contacted the Louisiana Ethics

Administration Program, Ms. Lisa Hudson – the Personnel Director for the City of New

Orleans, Mayor Mitch Landrieu, and Mr. Michael Cowan, Chair of the New Orleans

Ethics     Review   Board,   all   in   writing,   seeking   redress   for   her   Wrongful

Termination/Retaliatory Discharge, as well as seeking “Whistleblower” Protections. (See

attached CS Exhibit 26, in globo, with letters to each entity as well as attachments

mailed).

     Petitioner insists that she offers ample evidence necessary to provide grounds for

proving that her Termination was a Retaliatory Discharge, and that the reasons

provided by the defendant employer were merely a pretext for that retaliation, and that

the evidence and testimony attached here as applied to the controlling case law

regarding Title VII claims provide clear material issue of fact necessary to have this

Court reconsider the granting of the defendant CITY OF NEW ORLEANS’s Motion for

Summary Judgment granted via Record Doc. 85.

    The standard for establishing a claim of retaliatory discrimination is as follows:



                                                                                         10
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 11 of 25




     A plaintiff may establish a prima facie case of retaliation by demonstrating that: "(1)

she participated in a Title VII protected activity, (2) she suffered an adverse employment

action by her employer, and (3) there is a causal connection between the protected

activity and the adverse action." Stewart v. Miss. Transp. Comm'n, 586 F.3d 321, 331

(5th Cir.2009). "Summary judgment is appropriate if the plaintiff cannot support all three

elements." Id. If, however, a "plaintiff makes a prima facie showing, the burden then

shifts to the employer to articulate a legitimate ... non-retaliatory reason for its

employment action. If the employer meets this burden of production, the plaintiff then

bears the burden of proving that the employer's reason is a pretext for the actual

retaliatory reason." Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473, 484 (5th

Cir.2008) (internal quotation marks and citations omitted). Davis, 448 Fed. Appx. at 492.

Petitioner maintains that the protected activity in this case was the 2011 and 2012

memoranda and communications to her superiors and the OIG regarding the suspected

steering of the Curb Management contract to a specific bidder, her ongoing honest

grading and evaluations of the bidders which angered high level members of the

Landrieu Administration, as well as her ongoing honest grading and evaluations of the

winning Curb Management bidder – Duncan Solutions – who she was charged to work

with and evaluate as part of her duties as the Parking Administrator, as well as her pre-

Termination EEOC Complaints filed in 2014 and 2015.



       Here, Petitioner meets all three criteria necessary to bring a Title VII claim here

for Retaliatory Discharge. Petitioner was certainly engaged in protected activity where

she reported suspicious contract “steering” activity to those superiors and entities for



                                                                                         11
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 12 of 25




which she reported same, and then her immediate Notice of Termination Process

beginning the day after her unfavorable evaluation of the vendor on June 16, 2015. Her

employment was negatively affected by deteriorating conditions, culminating in her

baseless and wrongful Termination. And there is a causal connection between the two

given none of these negative conditions existed prior to her engaging in the complaints

claimed here protected activity, the four alleged grounds for her Termination are

specious and now, after state court litigation and Appellate Court holdings, found to be

entirely disproven, and while not addressed (given the state court limited scope of

reinstatement or ratifying her Termination), where essentially exposed as pretext for her

Retaliatory Discharge, and finally there is the timing – on the day after she harshly

graded and demanded better performance from politically-protected contract winner

Duncan Solutions, she was served the very next day with her employer’s Office of

Inspector General Report alleging her failure to cooperate with their requested

investigation – for all intents and purposes a “weather report” and firm indication to her

informing her that her employer will be soon seeking her Termination. (CS Exh. 5A).


     Your Petitioner assets here that none of these four asserted grounds for

Termination actually existed, and instead were pretexts to her retaliatory discharge in

order to terminate her from her position of employment in retaliation for her resisting and

reporting the actions of certain members of that Landrieu Administration to the lucrative

Curb Management contract to their politically favored winning bidder, Duncan Solutions,

who performed in a substandard manner, and your Petitioner’s scrutiny of the company

once it was awarded the contract, in her role as Parking Administrator.




                                                                                        12
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 13 of 25




      The timing of your Petitioner’s process of termination, with the OIG report of her

alleged “non-cooperation” issued as a precursor for termination on the day after she had

produced a draft of the report critical of politically-favored vendor Duncan Solutions, is

telling. Further, Parking Division Management Operations Specialist Jorge Hernandez,

who worked closely with your Petitioner on the Curb Management contract vetting of

bidders, testified at the Petitioner’s Civil Service Appeal Hearing (CS Exh. 30) that he

was “intimately familiar” with the Curb Management contract (CS #30, p.100), that it

was obvious to him that the contract was targeted to one vendor (CS #30, p.104), and

that Duncan “should never have gotten that contract”.(CS #30, p.102).           He further

testified that your Petitioner was “unfairly” targeted after the process involving the Curb

Management contract (CS 30, p. 117-119), and that your Petitioner was the best direct

report (supervisor) that he had ever worked for in almost 40 years in the business (CS

30, p.100). He further testified that he accompanied your Petitioner to meet with both

the OIG and Deputy Mayor Grant to express heir concerns about the Curb Management

contract process (CS #30, p. 134-137, 139-141). He testified that in the most recent

round of promotions and pay raises, he alone did not receive a pay raise (CS #30,

p.115-117), evidence of Hernandez being retaliated against himself for his vocal

resistance to the Curb Management contract process.

    An employee such as your Petitioner can give great weight to a claim of Retaliatory

Discharge if able to show that the stated grounds for the Termination were false or did

not truly exist. Your Petitioner here, one by one, offers sworn Civil Service Hearing

evidence and testimony of competent witnesses, as well as documentation from her

tenure as head of the Parking Division, which prove that each of the four grounds



                                                                                        13
     Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 14 of 25




provided by the Employer for her Termination simply did not exist, but were a specious

and ungrounded pretext to her wrongful Termination and Retaliatory Discharge. The

rebuttal to each alleged ground for Termination are made here as follows:



B.    Proof supporting Petitioner’s Hostile Work Environment Claim:

        The Petitioner’s claims of enduring a Hostile Working Environment are fully

presented above in her detailed explanation of her Retaliation Claims made above, and

in her 9/4/2017 filed Reconsideration brief. Petitioner, a Black female, belongs to a

protected group as per the ADEA. She suffered continuous unwelcome harassment as

memorialized above (undue scrutiny, harassment by co-worker defendant Linda

Copeland, a newly-found and progressively worsening workplace environment, Racially

Disparate treatment and scrutiny by superior Jernigan as compared to peer-level White

employee Linda Copeland, a prosecutorial reaction to her from the OIG simply for

reporting unethical activity, harassment from defendants Copeland and Jernigan

(additional examples below), a failure to accommodate her ADA-recognized disability,

and her ultimate Termination for the four separate and now-debunked charges). The

workplace mistreatment, and uneven scrutiny and discipline leading to her groundless

Termination and continued denial of full authority and benefits despite Court Orders that

the employer do so, did affect her privilege of employment; worsening her ability to

perform her work, undermining her authority in the workplace and affecting her health

and recovery from her serious medical condition. The Plaintiff’s filing two EEOC

complaints certainly called this harassment to the employer’s.




                                                                                      14
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 15 of 25




     Here, Petitioner is clearly a member of a protected group, she was qualified for her

position and performed extremely well given her job performance evaluations already in

evidence, and she suffered the adverse employment action of a progressively

worsening workplace environment, then wrongful, baseless Termination. The

defendants’ replacement of the Petitioner with another Black employee is not a be-all,

end-all defense for many months of humiliation and harsh, racially disparate treatment

by a White supervisor, Jernigan, bent upon punishing the Petitioner for an animus

germinated in her ethical concerns, reporting and scrutiny of an important Curb

Management contract and politically favored vendor. The animus against her

manifested in illegal racially disparate treatment as it concerned herself and peer-level

co-worker Linda Copeland. The mistreatment and dare say abuse of the Petitioner is

not excused or dismissed abusive actors hire a Black face to replace the Petitioner in

her position – a position that she is now ordered reinstated to by the CS Commission’s

decision 9/5/17. The fact that her immediate superior, defendant JERNIGAN, created

four fictitious “grounds” to Terminate the Petitioner as she performed at a high level,

while promoting and giving raises to inept and troublesome White co-worker Copeland,

plus allowed Copeland to harass, threaten, undermine and create unrest within the

Petitioner’s subordinates, further implicates Jernigan in his illegal racial discrimination

against the Petitioner. We cannot read Jernigan’s mind, but know that his behavior in

sum reveals an illegal pattern of racially disparate treatment rising to illegal racial

discrimination against your Petitioner.

In the Department of Public Works, Dept. Head Mark Jernigan blatantly and obviously

treated his two Senior Level employees differently – with your Petitioner, a Black



                                                                                        15
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 16 of 25




woman, being subject to undue scrutiny, criticism, alienation and ultimately Termination

for no good reason despite superior Job Performance ratings (CS Exh. #2), while Linda

Copeland, who abused employees, threatened employees, who either recklessly or

intentionally created havoc in the Parking Division by without authority promising

employees promotions (see CS Exh. 28), pay raises and additional uniform allowances

(Exh. 23A), was instead promoted and given a significant pay raise, despite DPW

employees putting Mr. Jernigan on notice of her negative behavior (See attached

Affidavit of Sherida Emery). Petitioner insists that the two employees, - herself and

Copeland – were blatantly treated differently in a rising to a level of unlawful Racial

Discrimination. The legal tests for proving her claims are as follows:

       42 U.S.C. 2000e-2 provides in pertinent part:

      (a) Employer practices
      It shall be an unlawful employment practice for an employer--
      (1) to fail or refuse to hire or to discharge any individual, or otherwise to
      discriminate against any individual with respect to his compensation,
      terms, conditions, or privileges of employment, because of such
      individual's race, color, religion, sex, or national origin....


     Tracking the language in 42 U.S.C. 2000e-2, La.R.S. 23:1006B(1) provides:

      It shall be unlawful discrimination in employment for an employer to:
      (a) Intentionally fail or refuse to hire, refer, discharge, or to otherwise
      intentionally discriminate against or in favor of an individual with respect to
      compensation, terms, conditions, or privileges of employment because of
      race, color, religion, sex, disability as defined in R.S. 51:2232(11), or
      national origin.


       In the systemic Disparate Treatment context, the focus shifts from the individual

decision maker to the employer as an entity. As with individual Disparate Treatment, the

ultimate inquiry remains framed in terms of state of mind. "To succeed on a claim of



                                                                                        16
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 17 of 25




systemic Disparate Treatment, a plaintiff must show that the employer intentionally

discriminated, whether by acting pursuant to an express policy of treating members of

different groups differently or, in the absence of an express policy, by engaging in a

pattern or practice of discrimination." See Slack v. Havens, 522 F.2d 1091, 1092-93 (9th

Cir.1975). Because employers rarely adopt expressly discriminatory policies in the face

of Title VII, most systematic Disparate Treatment claims are pattern or practice cases.

      All of these incidents described herein are proof of Racially Disparate Treatment

and Retaliatory Discharge. At minimum, these incidents are cumulative proof of the

plaintiff suffering a Hostile Work Environment and Racially Disparate Scrutiny and

Treatment. At maximum, these incidents stand on their own as separate, actionable

causes of action in violation of Title VII.

C.    ALL of the FOUR separate grounds for the Petitioner’s Termination have
been adjudicated to have been baseless, and are themselves Proof of a Hostile
Working Environment promoted and created by the Defendant CITY OF NEW
ORLEANS and DPW, and should also provide Proof of Retaliatory Discharge,
given the timing and specious quality of the alleged Termination Grounds
involved, as examined below:


a. Alleged Failure to Cooperate with OIG Investigation:

    Petitioner attests in her attached Affidavit (Exh. 6), as well as in her Civil Service

Appeal Testimony, that she has never refused to cooperate with or to fully be

forthcoming with any OIG investigation or inquiry into her department.        She further

attests that she has always asked each and every employee under her charge with

cooperating with any such investigation. (CS Exh # 20) attached here shows constant

E-mail communication between Petitioner and the OIG Investigators concerning her

working with them to produce or obtain the information requested – which she attests



                                                                                          17
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 18 of 25




that she did to the very best of her ability. Even when she was home and out of the

office with serious illness (CS Exh. 3.), she attests that she worked hard to comply with

the OIG’s requests to the very best of her abilities. Attached (CS Exh # 21) here shows

an additional volume of E-mails between herself and the OIG personnel, as well as

additional integrated E-mails between Petitioner and DPW Supervisor Sherida Emery

requesting that she (Emery) cooperate with the OIG to provide whatever information

was available.

      The attached Affidavit of Sherida Emery (Exh. #7) reveals that the Petitioner

instructed her supervisory personnel to fully cooperate with and produce all items

sought by the OIG.. Parking Division Management Operations Specialist Jorge

Hernandez, who worked closely with your Appellant, testified at the Appellant’s CSC

Appeal Hearing (CS Exh. 30) that he assisted the Appellant in responding to the OIG

investigation (CS #30, p.107), that Petitioner ordered her staff to cooperate with the IOG

investigations, and that Petitioner continued to cooperate with the OIG investigations

even when she was ill (CS #30, p.109, 159). In sum, Hernandez testified that any

claim that the Appellant refused to cooperate with the OIG investigations is “nonsense

and false”.(CS #30, p.110-111)

     Once again, this “Non-Cooperation” claim by the employer was a baseless

allegation used by the defendants to Terminate the Petitioner for simply doing her job in

recommending the best choices for important contracts


b. Petitioner’s Termination for alleged Interference with DPW Investigation into
allegations of sexual harassment against employee Alton Jones.




                                                                                       18
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 19 of 25




    Your Petitioner attests in her attached Affidavit, under oath, that she did not interfere

or in any way influence the investigation of or any witnesses involved with the sexual

harassment allegations made against Alton Jones (Exh. #6). The witness statements

entered into evidence at the Civil Service Hearing (CS Exh. # 17) clearly states that the

witness was not influenced or interfered with by Petitioner in any way. The City of New

Orleans offered no evidence, no witness testimony, no e-mails or documents – nothing,

that even began to prove or intimate any inappropriate action here by your Petitioner.

All the defendant/employer offered at the hearing was defendant Jernigan’s

unsupported claims that Petitioner had influenced the witnesses to somehow aid Mr.

Jones in avoiding justice, As the Plaintiff has plainly testified in her Civil Service Appeal,

she had nothing to gain by interfering in such an investigation, and she had no reason

to jeopardize her own peace of mind or reputation or workplace in doing such a thing.

c. Petitioner’s alleged Retaliation against Parking Division supervisor Valarie
Petty was again disproven by evidence and witness testimony:

      . First, this is patently untrue as Petitioner under oath attests that she has never

retaliated against Petty or any other employee (CS Record, various places). Second, it

is impossible for Petitioner to have retaliated against Ms. Petty, unless Petitioner was

able to read Petty’s mind some five weeks ahead of her filing any complaint, as the

evidence entered in the Civil Service Appeal record and attached here clearly proves

that your Petitioner as Parking Administrator had made the decision via memorandum

on April 5, 2015 (CS Exh. 18) to rotate duties amongst the Parking Division

supervisors, including Ms. Petty but also including others, FIVE WEEKS prior to Ms.

Petty ever making a complaint about such a transfer. Plaintiff’s was instead attempting




                                                                                           19
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 20 of 25




to try different supervisors in different positions in an attempt to match the best

aptitudes with the best positions. Ms. Petty issued her e-mail on May 8, 2015 (CS Exh.

18A) to Petitioner’s supervisors/co-workers complaining about her management of the

department over one month AFTER Petitioner had already made the decision and had

issued the April 5, 2012 memorandum. This is squarely corroborated by Parking

Division Management Operations Specialist Jorge Hernandez (CS #30, p.123), and that

Ms. Petty’s claims of retaliation for that change in duties was “nonsense”. (CS #30,

p.123). Further, Ms. Petty was not demoted, took no pay cut, took no diminishment of

her authority, and was essentially unaffected by the change or rotation of duties

amongst her peer supervisors. This charge for Termination was totally baseless.

d. The Petitioner’s alleged unauthorized settlement of disciplinary actions
against DPW employee Giara Mahogony was again disproven by evidence and
witness testimony here:

     The facts here are that reduction in that suspension was resulted from the DPW’s

Human Resources Director, Linda Copeland, to Petitioner, erroneously informing

Petitioner of the wrong suspension return date. (CS Exh. 19, page 1). Copeland’s E-

mail apologizing to Petitioner for this error is contained in the above exhibit, page 1.

    During the course of Petitioner’s tenure as a Senior Level Administrator, she has

regularly negotiated and settled disciplinary matters with employees under her charge,

without any directive or instruction that she receive or review direction from her

immediate supervisor prior to doing same. After the Giara Mahogany situation was

completed, Petitioner negotiated and settled THREE additional employees’ disciplinary

matters without oversight or direction or restriction from Mr. Jernigan. In fact, the Giara




                                                                                           20
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 21 of 25




Mahogany matter is the singular instance where Mr. Jernigan has ever shown an

interest in restricting or claiming that Appellant lacked the authority to negotiate

employee disciplinary settlements. Your Petitioner’s position on this was supported by

the testimony at the Civil Service Hearing of Richard Bozeman, a 25 year Senior Level

City Government employee who had prior to Petitioner’s appointment served in the

Parking Division, as well as the CSC testimony of Robert Otis, (CS Exh. #31) that he

had worked with the Petitioner for 28 years, the past ten with her as his superior (CS

#31, p.166), and that she was a “great supervisor” (CS #31, p.163), and that he

understood that the Petitioner had authority to negotiate and settle disciplinary issues

with employees in her division without the oversight of Mr. Jernigan. (CS #31, p.166-

169, 172-173). The Civil Service Commission agreed with the Petitioner, holding this

alleged reason for the Petitioner’s Termination to be baseless.


      Petitioner insists that her experience with her tenure with the DPW after the hiring

of co-worker Copeland in 2014 demonstrates blatant disparate treatment on the part of

the immediate supervisor and Appointing Authority, Mark Jernigan, which rise to a level

of pattern and practice of favoring the white employee, and disfavoring the Black

employee, rising to a level of illegality.


      In a very telling October, 2014 episode, Linda Copeland appeared at the City

Auto Pound on North Claiborne Avenue attempting to intimidate Auto Pound employees

into illegally releasing an automobile owned by one of her friends or acquaintances.

When the Auto Pound employees refused to release the vehicle, she verbally abused

and threatened the employees. She then called by telephone Parking Division



                                                                                       21
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 22 of 25




Supervisor Sherida Emery, and attempted to get her to release the vehicle. When Ms.

Emery informed her that she could not legally release the vehicle, Ms. Copeland

blatantly threatened Ms. Emery and the Petitioner (who was not at the scene), stating

that “You and Zepp will hear from me in regards to this”. Ms. Emery informed DPW

Head Jernigan of this situation via an E-mail chain attached here as CS Exh #22. To

date, Ms. Emery and your Petitioner are unaware of any discipline or correcting of Ms.

Copeland for her antics of that date, but Mr. Jernigan did reveal the complaints of Ms.

Emery to others, which disturbed Ms. Emery as evidenced by her additional E-mails to

Mr. Jernigan (CS Exh. 22), and in her attached Affidavit, where Mr. Jernigan accused

Ms. Emery of “violating his trust” by her reporting Copeland’s behavior and threats to

others after Jernigan failed to act upon Emery’s complaints (again, See Affidavit of

Sherida Emery). (CS Exhibit 23) attached include a set of E-mails to superiors and

complaints lodged by Petitioner and Parking Analyst Jorge Hernandez seeking relief

from Ms. Copeland’s ongoing attempts to sow dissension within our department.

     Then there is episode concerning the Giara Mahogany suspension reduction,

which was alleged to be one of the four separate grounds for Petitioner’s Termination –

an episode caused in fact by the mistakes or carelessness of co-worker Linda

Copeland,.(CS Exh. 19, page 1), at no fault of your Petitioner despite Mr. Jernigan’s

continued insistence otherwise.

      On June 1, 2014, Petitioner responded to the verbal “counseling” and scrutiny of

her performance by her immediate superior, Mark Jernigan, by sending to him an

extensive eight page correspondence where she rebuts case by case his criticisms of

her, as well as detailing instances of co-worker Copeland creating dissension within the



                                                                                     22
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 23 of 25




workplace. (CS Exh. 27).        This correspondence memorializes the unfairness of

Jernigan’s continuing criticism and negative scrutiny of the Petitioner.

      While Petitioner was subject to micro-scrutiny, white co-worker Linda Copeland

had a pattern of workplace mistakes, problems, fomenting hostility and of causing

dissension within the Parking Department workforce, and nonetheless, the immediate

superior Mark Jernigan, who is white, chose to award white co-worker Linda Copeland a

job title and position promotion with a pay raise, while your Petitioner simultaneously

experiences harassment, alienation, then Termination from this same white immediate

superior despite superior work performance. Only one person controlled the outcome of

both situations – Mr. Mark Jernigan – a White male.      Your Petitioner, a Black woman,

performed at a high level and was eventually Terminated.          Ms. Copeland, a White

woman, performed at a less superior level and was promoted with a pay raise. Perhaps

the Petitioner may be forgiven for feeling that Race governed this disparate treatment. If

Race had nothing to do with it, then Retaliation for her scrutiny and demands upon

Duncan Solutions must have. There is no other explanation for the disparate treatment

suffered by your Petitioner here.

Proof of Due Process Violations and the failure of the Employer to properly
accommodate Petitioner’s request to postpone the Pre-Termination Hearing of
December 14, 2015, in violation of the ADA


      The U.S Supreme Court in Cleveland Bd. Of Educ. v. Loudermill, 470 U.S. 532,

546, 105 S. Ct. 1487, 84 L.Ed.2d 494 (1985) held “The essential requirements of due

process …. Are notice and the opportunity to respond …. The tenured public employee

is entitled to oral or written notice of the charges against him, an explanation of the




                                                                                       23
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 24 of 25




employer’s evidence, and an opportunity to present his side of the story”.                  Here,

Petitioner put the employer on notice of her medical reasons for not being able to attend

the Pre-Termination Hearing. Her superior, Jernigan, illegally went forward with the

hearing and chose to deny plaintiff the opportunity to defend herself. Petitioner’s illness,

Vesicoureteral Reflux (VUR) is a short-term disability, that unfortunately has persisted

long-term for the Petitioner, and is plainly covered by the ADA Amendment Act of 2008.

Petitioner attaches her Medical Records of her diagnosis and post-surgery instructions

(see CS Reply Brief Exhs. #4 and 5). Petitioner’s Pre-Termination hearing was held

illegally and went forward in violation of the law, the Petitioner’s actual Termination was

unlawful. The Civil Service Commission erred in failing to hold that, and this Court

should recognize and correct this injustice forthwith as an actionable tort herein.

CONCLUSION:

      The Petitioner’s original 2017 MSJ opposition was filed in haste, amidst

Petitioner’s counsel’s serious illness and limitations, and was filed because the

defendants had filed their motion AFTER the deadline to do so. The Petitioner’s

counsel, while very ill, filed a quickly cobbled together MSJ opposition brief lacking the

necessary exhibit attachments. The Court’s very granting of this hearing of the

Petitioner’s Motion for Reconsideration is a sign that this Court believes the serious

illness of the Petitioner’s counsel, and the potential merits of this Plaintiff’s claims.

       For the foregoing reasons and evidence provided, Plaintiff, ZEPPORIAH

EDMONDS, prays that this Honorable Court Reconsider the June 19, 2017 granting of

the defendants’ Motion for Summary Judgment, justifiably reversing that decision given




                                                                                               24
   Case 2:16-cv-00298-ILRL-DEK Document 129-1 Filed 03/08/19 Page 25 of 25




the evidence and record testimony supporting the Petitioner here, and taking Judicial

Notice and consideration of the testimony, exhibits and reasoning used by the CS

Commission in its decision of September 5, 2017 in rejecting the all of the defendants’

grounds for the Termination of the Petitioner here, as well as the Louisiana Fourth

Circuit Court of Appeal’s December 5, 2019 decision rejecting any claim on the part of

the defendant/employer, and that this Court reopen this matter for proper matriculation

to trial, and return this matter to this Court’s trial docket and rightfully allowing this

plaintiff to pursue her federal claims herein.



                                          Respectfully submitted,


                                         Dominic N. Varrecchio
                                          _______________________________
                                          Dominic N. Varrecchio (# 19456)
                                          300 Lafayette Street, Suite 103
                                          New Orleans, LA 70130
                                          Telephone: (504) 524-8600
                                          Email: knic55@cox.net
                                          Attorney for Plaintiff Zepporiah Edmonds



                                 CERTIFICATE OF SERVICE
        I certify that a copy of the above and foregoing has been served upon counsel for all
parties via the USDC Court Electronic Filing System, this 8th day of March, 2019.

                          Dominic N. Varrecchio
                         ___________________________________
                               DOMINIC N. VARRECCHIO




                                                                                          25
